ORDER
PER CURIAM.
Richard Carter appeals the judgment entered upon a jury verdict convicting him of multiple counts of first-degree statutory rape, first-degree statutory sodomy, second-degree statutory rape, and second-degree statutory sodomy. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).